Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021, 10/05/2021 and 07/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 , second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 1, 17 recites “a temporal gradient modification process”. It is not clear since it is not defined how this gradient is calculated and/or modified. Furthermore, it is not clear whether the gradient is modified or the sub-block from which the gradient is calculated is modified.

	

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are 1-20  are  rejected under 35 U.S.C. 103 as being unpatentable over Li et al ( US. Pub. No. 2017/0094305 A1) in view of Chen Yi-Wen et al. (US. Pub. No. 2018/0192072).

Regarding claim 1,Li teaches  a method of video processing([see in claim 1]-video processing), comprising: performing, in a motion vector refinement process, for a temporal gradient of a first block or sub-block with a first size, a temporal gradient  modification process to generate modified temporal gradients of the first sub-block or sub-block ([para 0122]- motion compensation unit 72 may further consider take accom1t of temporal distances when applying BIO. In formula (4), temporal distance TD0 and TD 1 are assumed as equal, which is not always true. One particular way to take temporal distances into account is that, motion compensation unit 72 may calculate modified gradients Gx' and Gy' from the normally calculated gradients Gx and Gy,).
However, Li does not explicitly disclose performing the motion vectors refinement process for a second block or sub-block with a second size according to the modified temporal gradients of the first block or sub-block, wherein the first size is different from the second size.
In an analogous art, Chen teaches performing the motion vectors refinement process for a second block or sub-block with a second size according to the modified temporal gradients of the first block or sub-block, wherein the first size is different from the second size([para 0126]- the refined motion vector can be found using pixels lying at the central part of the sub-block. The gradient values of central pixels can be calculated using interpolation filter and a window of size M-by-N can be applied to the interpolated pixels to provide different weights to the central pixels, in order to calculate variables sl-s6 in equation (7); see also in [abstract and para 0012]). 
Regarding claim 2, Chen teaches deriving, refined motion vectors of the second block or sub-block, using the modified temporal gradients([para 0112]- gradient values are needed for the pixels outside the current block. Moreover, the solving of vx and vy for each pixel is modified to using the motion compensated predictors and the gradient values of all the pixels within current block).
Regarding claim 3, Chen teaches wherein the motion vectors refinement process is implemented in a bi-directional optical flow (BIO) technique([abstract]- for a first sub-block of the first predictive block, determine a first amount of bi-directional optical flow (BIO) motion) or in a decoder-side motion vector refinement (DMVR) technique or a frame-rate up conversion (FRUC) technique([see in Fig. 2-3]- a conceptual diagram illustrating an example of unilateral motion estimation (ME) as a block matching algorithm (BMA) performed for motion compensated frame-rate up-conversion (MC-FRUC).).
Regarding claim 4, Chen teaches wherein the first block or sub-block comprises M1 xN1 samples, and the second block or sub-block comprises M2xN2 samples where M1, N1, M2 and N2 are integers ([see in Fig. 9A-9B and 10A-10C]- in FIG. 10, 
Regarding claim 5, Chen teaches the method of claim 4, wherein M1 = N1 = 8, M2=N2=4([[para 0130]- window Q is a rectangular block with size MxN, where M and N can be any non-negative integer such as (4x4, 8x8, 16x16, 8x4 and so on)).
Regarding claim 6, Chen teaches the method of claim 4, wherein M1 = N1 = 4, M2=N2=8[[para 0130]- window Q is a rectangular block with size MxN, where M and N can be any non-negative integer such as (4x4, 8x8, 16x16, 8x4 and so on)).
Regarding claim 7, Chen teaches using partial pixels of a video block or sub-blocks within the video block to calculate partial temporal and/or spatial gradients of the video block or sub-blocks within the video block([para 0109; 0120]- when deriving PN for OBMC, the BIO is only performed for partial pixels when deriving the predictors using the neighbor motions. In one example, the BIO is totally disabled for all the pixels in deriving PN); and deriving, refined motion vectors of the video block or sub-blocks within the video block, using the partial temporal and/or spatial gradients([para 0120; 0126]- the refined motion vector can be found using pixels lying at the central part of the sub-block. The gradient values of central pixels can be calculated using interpolation filter and a window of size M-by-N can be applied to the interpolated pixels to provide different weights to the central pixels).
Regarding claim 8, Chen teaches wherein using pixels from every N rows and/or columns to calculate the temporal and/or the spatial gradients, N is an integer([para 0118]- The window Q is defined as any block within current block covering current pixel with size MxN where Mand N are any positive integer).
 window Q is a rectangular block with size MxN, where M and N can be any non-negative integer such as (4x4, 8x8, 16x16, 8x4 and so on)).
Regarding claim 10, Chen teaches wherein using pixels from top-left/top-right/bottomleft/ bottom-right quarter of the video block or the sub-blocks within the video block to calculate the temporal and/or the spatial gradients([see in Fig. 10]- in FIG. 10, prediction block based on motion vectors of a neighbouring sub-block is denoted as PM with N indicating an index for the neighbouring above, below, left and right sub-blocks and prediction block based on motion vectors of the current sub-block is denoted as Pc).
Regarding claim 11, Chen teaches wherein using pixels from every N rows and/or columns of the top-left/top-right/bottom-left/bottom-right quarter of the video block or the sub-blocks within the video block to calculate the temporal and/or the spatial gradients([see in Fig. 10 and para 0115]- ([see in Fig. 10]- in FIG. 10, prediction block based on motion vectors of a neighboring sub-block is denoted as PM with N indicating an index for the neighboring above, below, left and right sub-blocks and prediction block based on motion vectors of the current sub-block is denoted as Pc)).
Regarding claim 12, Chen teaches wherein using partial pixels of the video block or the sub-blocks within the video block to calculate the temporal and/or the spatial gradients during a two-step motion vectors refinement process or a multiple-step motion vectors refinement process, wherein the temporal and/or the spatial gradients are only used to derive refined motion vectors of the video block or the sub-blocks within the video block([para 0096]- neighboring candidate, the containing pictures for the two 
Regarding claim 13, Chen teaches wherein the block corresponds to a prediction unit or a coding unit or a block or a sub-block([abstract]- video decoder is configured, using a first MY, to locate a first predictive block in a first reference picture; using a second MY, locate a second predictive block in a second reference picture; for a first sub-block of the first predictive block).
Regarding claim 14, Chen teaches further comprising performing a conversion between the block and a bitstream representation of the block by using the motion vectors([para 0078;0131; 0150]- Video decoder 30 may receive a bitstream generated by video encoder 20. In addition, video decoder 30 may parse the bitstream to obtain syntax elements from the bitstream. Video decoder 30 may reconstruct the pictures of the video data based at least in part on the syntax elements obtained from the bitstream. The process to reconstruct the video data may be generally reciprocal to the process performed by video encoder 20. In addition, video decoder 30 may inverse quantize coefficient blocks associated with TUs of a current CU).
Regarding claim 15, Chen teaches wherein the conversion generates the block from the bitstream representation ([para 0078; 0131; 0150]- Video decoder 30 may receive a bitstream generated by video encoder 20. In addition, video decoder 30 may parse the bitstream to obtain syntax elements from the bitstream. Video decoder 30 may reconstruct the pictures of the video data based at least in part on the syntax elements obtained from the bitstream. The process to reconstruct the video data may 
Regarding claim 16, Chen teaches wherein the conversion generates the bitstream representation from the block([para 0078; 0131; 0150]- Video decoder 30 may receive a bitstream generated by video encoder 20. In addition, video decoder 30 may parse the bitstream to obtain syntax elements from the bitstream. Video decoder 30 may reconstruct the pictures of the video data based at least in part on the syntax elements obtained from the bitstream. The process to reconstruct the video data may be generally reciprocal to the process performed by video encoder 20. In addition, video decoder 30 may inverse quantize coefficient blocks associated with TUs of a current CU).
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 17 have been met in claim 1.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 20 have been met in claim 1.




Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	LIM; Sung Chang et al., US 2021/0368172 A1, discloses an image encoding/decoding method, an image encoding/decoding apparatus.
2.	 LIU; Hongbin et. al., US 2021/0235083 A1, discloses determining, that the video block is split into a plurality of sub-blocks based on a condition associated with the video block.
3.	Li; Xiang et al., US. 2017/0094305 A1, discloses decoding first and second reference pictures.
4.	Chen; Yi-Wen et al., US. 2018/0192072 A1, discloses determining first final predictive sub-block for a block of video data based on first sub-block of first predictive block.
5.	Chuang; Hsiao-Chiang et al., US. 2018/0376166 A1, discloses obtaining a first predictive block for a first block of video data in an interpolated search space.
6.	CHEN; Chun-Chia et al., US. 2020/0128258 A1, discloses using Bilateral Template MV Refinement are disclosed to improve coding efficiency or reducing complexity.
7.	CHEN; Chun-Chia et al., US. 2020/0068218 A1, Method and apparatus of Inter prediction for video coding performed by a video encoder or a video decoder that 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487